PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks an award of $135.20 for dental services rendered to a patient at respondent’s Greenbrier Center. In its Answer, respondent admits the validity and amount of the claim and states that there were sufficient funds remaining in its appropriation for the fiscal year in question from which the claim could have been paid. The Court, therefore, makes an award in the amount sought.
Award of $135.20.